PER CURIAM.
Robert Lamar Johnson appeals the revocation of his probation and the sentence imposed for his underlying conviction for delivery of cannabis within 1000 feet of a school. We affirm.
Because Mr. Johnson raises here a challenge to the constitutionality of the underlying conviction based upon Shelton v. Secretary, Department of Corrections, 802 F.Supp.2d 1289 (M.D.Fla.2011), and as this issue is presently pending before the Florida supreme court in State v. Adkins, 71 So.3d 184 (Fla. 2d DCA), review granted, 71 So.3d 117 (Fla.2011), we recognize that he may be entitled to raise this issue in a timely motion for postconviction relief. See Gregg v. State, 87 So.3d 812 (Fla. 2d DCA 2012).
SILBERMAN, C.J., and CASANUEVA and KELLY, JJ., Concur.